A majority, Mr. Justice DREW dissenting, agrees that, as applied to this case, the challenged statute may be held not to conflict with the contract clause of the state constitution, reaching that conclusion on the ground that it is desirable to preserve uniformity of construction or the contract clauses of both state and federal constitutions: compare Gelfert v.National City Bank, 313 U.S. 221.
As the record does not involve the application of the Act to sales on judgments in personam made prior to its effective date, no opinion on that subject is expressed. See, however,McCabe v. Emerson, 18 Pa. 111; Ladner v. Siegel (No. 4),298 Pa. 487, 498, 148 A. 699, 702; Memphis v. United States,97 U.S. 293, 296; McCullough v. Virginia, 172 U.S. 102, 123, 124;Hodges v. Snyder, 261 U.S. 600, 603; 30 Am. Jur. 898, section 146; 31 Am. Jur. 364, section 883; 16 C.J.S. 689, section 271a.
Judgment reversed; record remitted for further proceedings.